DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-6, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (2006/0066670) in view of Hashimoto (6,250,731).

	Regarding claim 1, Kang teaches an ink-jet recording apparatus comprising:
	a roller pair (fig. 7, items 41, 42) configured to nip a sheet (fig. 7, item P) therebetween at a nip point (see fig. 7) and transport the sheet in a transporting direction (see fig. 7, note arrow);
	a recording portion (fig. 7, item 1) including a head (fig. 7, item 11) in which nozzles (fig. 4, item 22) that discharge ink are open, the recording portion being 

	a plate-shaped portion (fig. 7, item 61) is positioned at a gap between the recording portion and the platen (see fig. 7), wherein the sheet is transported between a lower surface of the plate-shaped portion and the platen (see fig. 7);
	wherein the plate-shaped portion is attached to a member (fig. 7, item 43) other than the recording portion (see fig. 27),
wherein the recording portion further includes
a carriage (fig. 1, unlabeled housing into which cartridges 2 are inserted) to which the head is mounted (see fig. 7), the carriage configured to move away from the plate-shaped portion ([0033], note that the reference refers to both the carriage and the heads as “the inkjet printing head” and that the inkjet printing head moves in main scanning direction M away from the plate-shaped portion),
a lower surface (fig. 7, lowest surface of item 11) that is parallel to the platen (see fig. 7) in a direction orthogonal to a the direction of the thickness of the plate (fig. 7), the lower surface including first and second ends in the transporting direction (fig. 7, note left end of bottom surface of item 11 and right end of bottom surface of item 11),

	Kang does not teach a protruding portion. Hashimoto teaches:
wherein the plate-shaped portion includes a protruding portion (fig. 3, item 31) positioned at the gap (see fig. 3),
wherein the protruding portion protrudes in the up-down direction and is configured to contact the recording portion (see fig. 3, note that arc plane 31 contacts lower surface of recording portion 28/29 by protruding in an up-down direction from rest of plate-shaped portion 21),
wherein the protruding portion is positioned upstream of a downstream end (fig. 3, leftmost end of plate-shaped portion 21) of the plate-shaped portion in the transport direction (see fig. 3), and
wherein an upper end of the protruding portion is located higher than the downstream end of the plate-shaped portion (see fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to add a protruding portion, as disclosed by Hashimoto, to the plate-shaped portion disclosed by Kang because doing so would allow for the gap between the nozzle surface and platen of Vincent to be increased while not requiring the entire spacer to increase in thickness. Upon combination of the teachings of Hashimoto with Kang, the following limitation would be met:
wherein the protruding portion of the plate-shaped portion is located between the first and second ends of the recording portion in the transporting direction.

	Regarding claim 3, Kang in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the downstream end of the plate-shaped portion is positioned upstream of the nozzles in the transport direction (Kang, see figs. 6-8, Note that it can be said that this is true regardless of the position of the carriage relative to the plate-shaped portion. Also, as shown in fig. 6, depending on which nozzles are defined as “the nozzles” recited above, and given that the carriage reciprocates, this limitation can be met in any number of ways and at any number of times).   

	Regarding claim 4, Kang in view of Hashimoto teaches the ink-jet recording apparatus according to claim 3, wherein the downstream end of the plate-shaped portion is disposed closely to the nozzles in the transport direction (Kang, see figs. 6-8). 

	Regarding claim 5, Kang in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the plate-shaped portion is inclined such that the downstream end of the plate-shaped portion is located lower than an upstream end of the plate-shaped portion (Kang, fig. 7).

	Regarding claim 6, Kang in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the downstream end of the plate-shaped portion extends toward the platen (Kang, fig. 7, Note that “extends toward the platen” is broad).

 	Regarding claim 12, Kang in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein in a condition in which the recording portion and the plate-shaped portion are relatively moved closer to each other, the protruding portion makes contact with the recording portion (Kang, [0033], Note that the carriage moves in the main scan direction into and out of proximity with the plate-shaped portion, Hashimoto, see fig. 3, Note that protruding portion makes contact with the recording portion. Note that upon combination, the resultant device would meet the limitation).

 	Regarding claim 14, Kang in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the protruding portion is located downstream of the nip point of the roller pair in the transporting direction (Kang, fig. 7, Hashimoto, see fig. 3, Note that upon combination, the resultant device would meet the limitation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853